PER CURIAM:
Leslie A. Haymond appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Haymond v. Bank of New York Mellon, NA, No. 1:11-cv-00800-AJT-JFA (E.D.Va. Dec. 6, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the ma*212terials before the court and argument would not aid the decisional process.

AFFIRMED.